          Case 1:19-cr-00134-LAP Document 84
                                          83 Filed 01/04/21 Page 1 of 1




                                                                       January 4, 2021

VIA ECF                                         Defendant's request for an
The Honorable Loretta A. Preska                 adjournment until April 7, 2021 at
Senior United States District Judge             10:00 a.m. is granted. SO ORDERED.
Southern District of New York
500 Pearl Street
                                                                                   01/04/2021
New York, New York 10007

                                        Re: United States v. Jose Peña Villanueva
                                            19 Cr. 134 (LAP)

Dear Judge Preska:

        Please recall that I represent Mr. Jose Peña Villanueva in his defense of the above-
referenced matter, which is presently scheduled for an in-court sentencing hearing before Your
Honor on January 14, 2021 at 10:00 a.m. After conferring with my client, I write to request that
the sentencing hearing be adjourned, at the defendant’s request, until April 7, 2021 at 10:00 a.m.,
in order to enable Mr. Peña Villanueva to appear for an in-court sentencing hearing. This request
is necessitated by the COVID-19 pandemic. I have spoken with A.U.S.A. Nicholas Chiuchiolo
who has no objection to the defense’s request.

       Thank you for your attention to this matter. Happy New Year.


                                                             Respectfully submitted,



                                                             Mark I. Cohen, Esq.

MIC/yg

Cc: A.U.S.A. Nicholas Chiuchiolo, (via ECF)
    Mr. Jose Peña Villanueva (via inmate mail)
